ACCEPTED
                                                                                   14-14-00112-CV
                                                                     FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              1/23/2015 7:28:48 PM
                                                                               CHRISTOPHER PRINE
                                                                                            CLERK

                         NO. 14-14-00112-CV
     __________________________________________________________
                                                            FILED IN
                                                     14th COURT OF APPEALS
IN THE COURT OF APPEALS FOR THE FOURTEENTH DISTRICT            OF TEXAS
                                                        HOUSTON,     TEXAS
    __________________________________________________________
                                                     1/23/2015 7:28:48 PM
                                                     CHRISTOPHER A. PRINE
                                                              Clerk, P.A.;
  DEBRA C. GUNN, M.D.; OBSTETRICAL AND GYNECOLOGICAL ASSOCIATES
           AND OBSTETRICAL AND GYNECOLOGICAL ASSOCIATES P.L.L.C.,
                                   Appellants,

                                         v.

                   ANDRE MCCOY, AS PERMANENT GUARDIAN
             OF SHANNON MILES MCCOY, AN INCAPACITATED PERSON,
                                Appellee.
           __________________________________________________

                      On Appeal from Cause No. 352,923-401
               In the Second Probate Court of Harris County, Texas
           __________________________________________________

           UNOPPOSED MOTION TO INCREASE WORD-COUNT
                        LIMIT FOR REPLY BRIEF
           __________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellant Debra Gunn, M.D., respectfully files this unopposed motion to

increase by 1,958 words the word count for Dr. Gunn’s Reply Brief. In support of

this request, Dr. Gunn would show the Court as follows:

      1.     McCoy has filed briefs totaling 37,995 words in this case. On

September 8, 2014, McCoy filed a Response to OGA’s opening brief containing

18,962 words. On December 4, 2014, McCoy filed a Response to Dr. Gunn’s

opening brief containing 19,033 words.
      2.     McCoy has not requested, and has not been granted, an extension to

the usual 15,000-limit for either response brief. Nor has McCoy requested or

received an extension of the usual 27,000-word count applicable to a party’s

aggregate appellate briefing.

      3.     Dr. Gunn’s reply brief must take into consideration McCoy’s nearly

38,000 words of briefing, as well as OGA’s response brief on the issue of

indemnity.

      4.     Under Texas Rule of Appellate Procedure 9.4, Dr. Gunn is allocated

7,500 words to use in her Reply brief. By this motion, Dr. Gunn asks the Court to

increase her word count by 1,958 words.

      5.     This motion is unopposed.

      6.     Dr. Gunn has endeavored to provide the Court with a succinct reply

that will assist the Court in understanding the issues presented in this case and

arrive at a just result. However, due to the numerous issues raised by this appeal

and McCoy’s voluminous briefing, Dr. Gunn was unable to draft a reply with

fewer than 7,500 words. Dr. Gunn therefore requests an extension for good cause.

See TEX. R. APP. P. 9.4(i)(4).

      7.     Dr. Gunn is not filing this motion for the purpose of imposing any

burden, but rather to enable Dr. Gunn to file a reply that will assist the Court in

resolving this matter.



                                          2
                                       PRAYER

      For the forgoing reasons, Dr. Gunn respectfully asks the Court to grant this

Motion and to allow additional words to Dr. Gunn’s reply brief in order to comport

with Texas Rules of Appellate Procedure 9.4(i)(2)(B) and (C). Dr. Gunn also

requests all such other relief to which she is entitled.

                                  Respectfully submitted,

                                  BEIRNE, MAYNARD & PARSONS, L.L.P.

                                   /s/ Jeffery T. Nobles
                                  Jeffery T. Nobles
                                  State Bar No. 15053050
                                  jnobles@bmpllp.com
                                  Nicholas D. Stepp
                                  State Bar No. 24077701
                                  nstepp@bmpllp.com
                                  1300 Post Oak Boulevard, Suite 2500
                                  Houston, Texas 77056
                                  Telephone: (713) 623-0887
                                  Facsimile: (713) 960-1527

                                  HARRIS HILBURN L.L.P.

                                  Barbara A. Hilburn
                                  State Bar No. 09618950
                                  bhilburn@hhstxlaw.com
                                  1111 Rosalie Street
                                  Houston, Texas 77004
                                  Telephone: (713) 223-3936
                                  Facsimile: (713) 224-5358

                                  Attorneys for Appellant Debra C. Gunn, M.D.




                                           3
                            CERTIFICATE OF CONFERENCE

     I hereby certify that I conferred with opposing counsel to ask if they are
opposed or unopposed to the relief requested in this motion and that they are
unopposed.

                                       /s/ Jeffery T. Nobles
                                      Jeffery T. Nobles


                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been sent
via e-filing or facsimile to the following parties on January 23, 2015:

   THE KLEIN LAW FIRM                       HUND, KRIER, WILKERSON &
   Alexander B. Klein, III                  WRIGHT, P.C.
   Email:                                   Jim Hund
   Alex@thekleinlawfirm.com                 Email: Jhund@hkwwlaw.com
   2000 The Lyric Centre                    Linda Russell
   4400 Louisiana St.                       Email: Lrussell@hkwwlaw.com
   Houston, Texas 77002                     P.O. Box 54390
   Telephone: (713) 650-1111                Lubbock, Texas 79453-4390
   Facsimile: (713) 227-1121                Telephone: (806) 783-8700
                                            Facsimile: (806) 783-8710
   THE TROMBLEY LAW FIRM,
   P.L.L.C.
   J. Todd Trombley
   Email: Todd@trombleylaw.com
   442 Heights Boulevard
   Houston, Texas 77007
   Telephone: (713)869-1240
   Facsimile: (713)869-1465

                                      /s/ Nicholas D. Stepp
                                      Nicholas D. Stepp




2105783v.1 IMANAGE 106682
                                        4